Title: From Abigail Smith Adams to Thomas Boylston Adams, 27 January 1803
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



Dear Thomas
Quincy Janry 27th 1803

A little well timed, and just criticism is Sometimes very salutary. if I had not been conscious that I deserved your Raillery I should have calld you a very Sausy Lad. however I took it patiently, and have been more attentive Since, as I Suppose you have noticed; as to points & comma’s, I was not taught them in my youth, and I always intend my meaning Shall be so obvious as that my readers Shall know where they ought to stop;
You have not written to your Father for so long a time, that I am pained when I think of it—You might give him some Information respecting your state politicks odious as they are; I was delighted with the Editor of the united States Gazettes defence. It was a manly bold and just representation of the Ruling powers: whilst its truth & Justice was a two Edged Sword—Neither Songs odes or Metamorphosiss have escaped me; tho I am deficient in my regular numbers of the port folio; I know not how many.—
You have read your Brothers oration with pleasure I am sure; were he not my Son, I Should Say that I know not his equal in the Country for composition, and for keen cutting S classic satire.
I have not yet heard from you Since my last Letter. william Shaw may have a Letter for me—I Shall know tomorrow—
I have had a very charming young Lady with me for more than a week. can you guess who? four years ago she was here; not a word not a hint, has past. I had a mind Your Father Should See her. I think he likes her well; She is a Serious, Solid, Sensible, amiable woman—qualified I think to make a good wife—you will never meet with any obsticals from me when ever you can see your way clear to Support a family.—
Adieu my dear son. / may your happiness be equal to your wishes. / Your affectionate / Mother
A. Adams